 Case 2:20-cv-08953-FMO-PVC Document 78 Filed 07/09/21 Page 1 of 5 Page ID #:823




 1   ENGLAND PONTICELLO & ST.CLAIR
     Barry W. Ponticello (SBN 159339)
 2   bponticello@eps-law.com
     Brittany L. Sauter (SBN 321208)
 3   bsauter@eps-law.com
     701 "B" Street, Suite 1790
 4   San Diego, CA 92101-8104
     Tel: (619) 255-6450
 5   Fax: (619) 255-8981
 6 Attorneys for INTERVENOR,
 7 SPORTS ACADEMY, LLC SPORTS ACADEMY /
   THE HARTFORD ACCIDENT AND INDEMNITY COMPANY
 8

 9

10                       UNITED STATES DISTRICT COURT
11
                      CENTRAL DISTRICT OF CALIFORNIA
12

13
      VANESSA BRYANT, individually and          Consolidated Case No. 2:20-cv-
14                                              08953-FMO (PVC)
      Successor in Interest to KOBE BRYANT,
15    Deceased; VANESSA BRYANT as               District Judge: Fernando M. Olguin
      Successor in Interest to GB, a minor,     Magistrate Judge: Pedro V. Castillo
16
      deceased; NATALIA BRYANT,
17    individually as Surviving Child of KOBE   INTERVENOR SPORTS
                                                ACADEMY, LLC SPORTS
      BRYANT; BB, a minor, by her Natural       ACADEMY / THE HARTFORD
18
      Mother and Guardian Ad Litem,             ACCIDENT & INDEMNITY
19    VANESSA BRYANT; and CB, a minor,          COMPANY’S NOTICE OF
                                                MOTION AND MOTION FOR AN
      by her Natural Mother and Guardian Ad     ORDER GRANTING LEAVE TO
20
      Litem, VANESSA BRYANT,                    FILE A COMPLAINT-IN-
21                                              INTERVENTION
                   Plaintiffs,                  Complaint Filed: 04/20/2020
22
      vs.                                       Removal Date: 09/30/2020
23                                              Trial date: TBD
      ISLAND EXPRESS HELICOPTERS,
24    INC., a California Corporation; ISLAND
      EXPRESS HOLDING CORP., a                  Date: August 12, 2021
25    California Corporation; BERGE             Time: 10:00 a.m.
      ZOBAYAN as Personal Representative        Dept.: 6D
26    of and/or Successor in Interest to ARA
      GEORGE ZOBAYAN, a California              Judge: Hon. Fernando M. Olguin
27    Resident; OC HELICOPTERS, LLC, a
28                                             1
         INTERVENOR SPORTS ACADEMY, LLC SPORTS ACADEMY / THE HARTFORD ACCIDENT &
     INDEMNITY COMPANY’S NOTICE OF MOTION AND MOTION FOR AN ORDER GRANTING LEAVE TO
                             FILE A COMPLAINT-IN- INTERVENTION
 Case 2:20-cv-08953-FMO-PVC Document 78 Filed 07/09/21 Page 2 of 5 Page ID #:824



      California Limited Liability Company;
 1    and DOES 1 through 50,
 2
                   Defendants.
 3
      ISLAND EXPRESS HELICOPTERS,
 4    INC., a California Corporation; ISLAND
      EXPRESS HOLDING CORP., a
 5    California Corporation,
 6                 Third-Party Plaintiffs,
 7    vs.
 8    UNITED STATES OF AMERICA, and
      DOES 1 through 50,
 9

10
                   Third-Party Defendants.
11

12
      JOHN JAMES ALTOBELLI, an                     (Case No. 2:20-cv-08954-FMO (PVC))
13    individual and as Successor in Interest to
      AA, a minor; JOHN ALTOBELLI and
14    KERI ALTOBELLI; ALEXIS
      ALTOBELLI, individually as Surviving
15    Child of JOHN ALTOBELLI and KERI
      ALTOBELLI,
16
                   Plaintiffs,
17
      vs.
18
      ISLAND EXPRESS HELICOPTERS,
19    INC., a California Corporation; ISLAND
      EXPRESS HOLDING CORP., a
20    California Corporation; and DOES 1
      through 50,
21

22                 Defendants.
23
      ISLAND EXPRESS HELICOPTERS,
24    INC., a California Corporation; ISLAND
      EXPRESS HOLDING CORP., a
25    California Corporation,
26                 Third-Party Plaintiffs,
27    vs.
28                                             2
         INTERVENOR SPORTS ACADEMY, LLC SPORTS ACADEMY / THE HARTFORD ACCIDENT &
     INDEMNITY COMPANY’S NOTICE OF MOTION AND MOTION FOR AN ORDER GRANTING LEAVE TO
                             FILE A COMPLAINT-IN- INTERVENTION
 Case 2:20-cv-08953-FMO-PVC Document 78 Filed 07/09/21 Page 3 of 5 Page ID #:825



      UNITED STATES OF AMERICA, and
 1    DOES 1 through 50,
 2
                   Third-Party Defendants.
 3

 4    CHRISTOPHER CHESTER,                        (Case No. 2:20-cv-08955-FMO (PVC))
      individually and as Successor in Interest
 5    to SARAH CHESTER and PC, a minor,
      deceased; HC, a minor, by and through
 6    his Guardian Ad Litem, CHRISTOPHER
      CHESTER,
 7
                   Plaintiffs,
 8

 9
      vs.

10
      ISLAND EXPRESS HELICOPTERS,
      INC., a California Corporation; ISLAND
      EXPRESS HOLDING CORP., a
11    California Corporation; THE ESTATE
      OF ARA GEORGE ZOBAYAN; and
12    DOES 1 through 50,
13
                   Defendants.
14

15    ISLAND EXPRESS HELICOPTERS,
      INC., a California Corporation; ISLAND
16    EXPRESS HOLDING CORP., a
      California Corporation,
17
                   Third-Party Plaintiffs,
18
      vs.
19
      UNITED STATES OF AMERICA, and
20    DOES 1 through 50,
21
                   Third-Party Defendants.
22

23
      MATTHEW MAUSER, an individual               (Case No. 2:20-cv-08956-FMO (PVC))
24    and as Successor in Interest to
      CHRISTINA MAUSER; PM, a minor;
25    by and through her Guardian,
      MATTHEW MAUSER; TM, a minor,
26    by and through his Guardian
      MATTHEW MAUSER; IM, a minor, by
27    and through her Guardian MATTHEW
      MAUSER,
28                                             3
         INTERVENOR SPORTS ACADEMY, LLC SPORTS ACADEMY / THE HARTFORD ACCIDENT &
     INDEMNITY COMPANY’S NOTICE OF MOTION AND MOTION FOR AN ORDER GRANTING LEAVE TO
                             FILE A COMPLAINT-IN- INTERVENTION
 Case 2:20-cv-08953-FMO-PVC Document 78 Filed 07/09/21 Page 4 of 5 Page ID #:826




 1                   Plaintiffs,
 2
       vs.
 3     ISLAND EXPRESS HELICOPTERS,
 4
       INC., a California Corporation; ISLAND
       EXPRESS HOLDING CORP., a
 5
       California Corporation; and DOES 1
       through 50,
 6

 7
                    Defendants.

 8     ISLAND EXPRESS HELICOPTERS,
       INC., a California Corporation; ISLAND
 9     EXPRESS HOLDING CORP., a
       California Corporation,
10
                    Third-Party Plaintiffs,
11
       vs.
12
       UNITED STATES OF AMERICA, and
13     DOES 1 through 50,
14
                    Third-Party Defendants.
15

16
       SPORTS ACADEMY, LLC SPORTS
17     ACADEMY / THE HARTFORD
       ACCIDENT AND INEMNITY
18     COMPANY,

19                  Intervenor.

20

21   TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:
22           PLEASE TAKE NOTICE that on August 12, 2021, at 10:00 a.m. in Courtroom
23   6D of this Court located at 350 W. 1st Street, 6th Floor, Los Angeles, California 90012,
24   Intervenor SPORTS ACADEMY, LLC SPORTS ACADEMY / THE HARTFORD
25   ACCIDENT AND INDEMNITY COMPANY (hereinafter referred to as
26   “INTERVENOR”) will move this Court for an Order granting leave to file its
27   Complaint-In-Intervention.
28                                             4
         INTERVENOR SPORTS ACADEMY, LLC SPORTS ACADEMY / THE HARTFORD ACCIDENT &
     INDEMNITY COMPANY’S NOTICE OF MOTION AND MOTION FOR AN ORDER GRANTING LEAVE TO
                             FILE A COMPLAINT-IN- INTERVENTION
 Case 2:20-cv-08953-FMO-PVC Document 78 Filed 07/09/21 Page 5 of 5 Page ID #:827




 1
           This motion will be based upon this notice, the attached Memorandum of Points

 2   and Authorities, Declaration of Barry W. Ponticello with Exhibits 1-4, all pleadings

 3   previously filed in this action, and any oral argument that may be made at the hearing.

 4

 5   DATED: July 8, 2021             Respectfully submitted,
 6                                   ENGLAND PONTICELLO & ST. CLAIR
 7
                                     BY: /S/ Barry W. Ponticello
 8                                       BARRY W. PONTICELLO
 9                                       BRITTANY L. SAUTER
                                         Attorneys for Intervenor,
10
                                         SPORTS ACADEMY, LLC SPORTS
11                                       ACADEMY / THE HARTFORD
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                             5
         INTERVENOR SPORTS ACADEMY, LLC SPORTS ACADEMY / THE HARTFORD ACCIDENT &
     INDEMNITY COMPANY’S NOTICE OF MOTION AND MOTION FOR AN ORDER GRANTING LEAVE TO
                             FILE A COMPLAINT-IN- INTERVENTION
